Citation Nr: 1715712	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include spina bifida occulta and degenerative disc disease of the lumbar spine, to include as secondary to the service-connected bilateral hallux valgus of the feet. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO denied service connection for spina bifida occulta.  The Veteran appealed this rating action to the Board. 

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  The issue of entitlement to service connection for a chronic low back disability was previously characterized as entitlement to service connection for spina bifida (claimed as chronic low back disability).  At the Board hearing, the Veteran's representative clarified that service connection was being sought for a low back disorder, not specifically spina bifida.  As such, the issue has been recharacterized as listed on the title page. 

In February 2016, the Board, in pertinent part, remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional substantive development.  Specifically, the AOJ was to schedule the Veteran for a VA examination with an opinion that addressed the direct and secondary service connection components of the claim.  In May 2016, a VA examiner examined the Veteran and provided the requested opinion.  (See May 2016 VA Spine Disability Benefits Questionnaire (DBQ) and opinion).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

Prior to further appellate review of the claim, the Board finds that additional substantive development is required; specifically, an addendum opinion from the May 2016 VA examiner that addresses the etiology of the Veteran's diagnosed spina bifida occulta.  

The Veteran seeks service connection for a low back disability, to include spina bifida occulta and degenerative disc disease.  The Veteran contends that his current low back disorder is the result of his service-connected hallux valgus of the right and left feet.  He also maintains that he began to experience symptoms of a low back disorder approximately a year after he separated from service, and that the symptoms have continued since that time. 

As noted in the Introduction, in February 2016, the Board remanded the matter on the appeal for additional substantive development; specifically, to schedule the Veteran for a VA examination with an opinion that addressed the direct and secondary theories of the claim.  In May 2016, a VA examiner examined the Veteran and provided an opinion.  (See May 2016 VA Spine DBQ and opinion).  The VA examiner diagnosed the Veteran with mild degenerative disc disease (DDD) of the lumbar spine.  The VA examiner opined, in essence, that the Veteran's mild DDD of the lumbar spine was age-related and that it was less likely than not related to military service, nor was it secondary to or aggravated beyond its natural progression by the service-connected bilateral foot disabilities.  Id.  

The Board finds the May 2016 VA examiner's opinion to be inadequate upon which to evaluate the Veteran's claim.  Specifically, the May 2016 VA examiner's opinion failed to provide an opinion as to the etiology of the Veteran's diagnosed spina bifida occulta.  In this regard, in a June 2008 report, T. S., M D. related that the Veteran's back condition had initially revealed itself during his period of military service.  Dr. T. S. reasoned that the Veteran had spina bifida--a failure of the lower lumbar bones to close completely--that, at times, had caused pain and weakness in his back and lower extremities, such as when he was seen for complaints of pain that radiated into the back of his legs during service in September 1980.  Dr. T. S. further noted that the Veteran's spina bifida occulta was initially found on x-rays of the spine performed in 2007.  (See June 2008 report, prepared by T. S., M.D.) 

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. 1111 (West 2014); 38 C..F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Generally speaking, spina bifida occulta is a " congenital cleft of spinal column." See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta, as a congenital condition, is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  Spina bifida is "a developmental anomaly that is a kind of neural tube defect."  Dorland's Illustrated Medical Dictionary 1773 (31st ed. 2007).  It is "characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (spina bifida cystica) or not (spina bifida occulta)."  Id.   

VA General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306 (2016).  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Given the findings of spina bifida occulta of the spine and Dr. T. S's June 2008 opinion suggesting that the complaints of increased radiating pain down the back of the Veteran's legs during service in September 1980 might have been an increase in disability or superimposed trauma on the spina bifida occulta, and the absence of a spine disorder at the June 1974 enlistment examination, the Board will request that the May 2016 VA examiner (or, if unavailable, another medical professional with appropriate expertise) address the developmental aspect of the Veteran's lumbar spine disability.

.Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA physician who provided a May 2016 opinion that addressed, in part, the etiology of the Veteran's mild DDD of the lumbar spine (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's electronic records, including a copy of this remand, must be made available to the May 2016 physician, or other reviewing clinician, for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report. 

The May 2016 VA physician (or other reviewing clinician) must provide a response to the following questions: 

a.)  Is any currently present spinal bifida occulta classified as congenital and/or developmental in nature and if so, does it constitutes a defect or a disease? (Per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

b.)  If any aspect of disability is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during any period of active service, notably the complaints of increased radiating pain down the back of the legs in September 1980, as suggested by Dr. T. S. in a June 2008 report?

c.)  If the May 2016 VA examiner (or other reviewing clinician) finds that any aspect of any current spina bifida occulta is a disease, was it aggravated by any period of military service beyond the natural progression, notably the complaints of increased radiating pain down the back of the legs in September 1980?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  

If the May 2016 VA physician, or other reviewing clinician, is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or if the inability is due to the limits of the examiner's knowledge or of medical knowledge in general.

2.  After the requested development has been accomplished, reajudicate the Veteran's claim for service connection for a low back disorder, to include spina bifida occulta and DDD of the lumbar spine, to include as secondary to the service-connected hallux valgus of the right and left feet. 

If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a May 2016 SSOC, wherein the RO addressed the matter on appeal.  The Veteran and his representative  must be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

